"Winslow, J.
Under subd. 3, sec. 1038, R. S., the personal property of any “ religious, scientific, literary, or benevolent association, used exclusively for the purposes of such association, and the real property, if not leased or not otherwise used for pecuniary profit, necessary for the location and convenience of the buildings of such association and embracing the same, not exceeding ten acres,” are exempt from taxation. The grounds upon which the plaintiff’s hospital are situated are less than ten acres in extent, and they are not leased, and the sole questions are whether the hospital association is a benevolent association, within the meaning of the law, and whether the evidence shows any use of the building for pecuniary profit.
The word “ benevolent ” means, literally, “ well-wishing.” It is a word of larger meaning than “ charitable.” It has *640been well said that, “ though many charitable institutions •are very properly called benevolent, it is impossible to say that every object of a man’s benevolence is also an object of his charity.” James v. Allen, 3 Mer. 17 ; Thomson’s Ex’rs v. Norris, 20 N. J. Eq. 489. How it can be doubted that this institution is doing a benevolent work in the truest sense of the word we are 'unable to see. It is really the work of the .good Samaritan. It is true that those who are able to pay do pay a very moderate weekly charge, but those who are unable to pay receive the same care for nothing. This does not render the work done any the less benevolent. Doubtless, if the hospital were absolutely free to all, it could not be operated. It is the very fact that pay is collected from those who can pay which enables the sisters to operate the •hospital and care for those who are too poor to pay. If ■this work be not benevolent work, especially in the great •cities and in the newly-settled districts, then there will have •to be a new meaning attached to the word “ benevolent.” It is impossible to know how many men without home and friends owe their very lives to the care received in this and similar hospitals, when no other place opened its doors to them. We entertain no doubt that the work of this association is a benevolent work. The care of the sick and wounded of all races and religions indiscriminately, with or without pay, according to the ability of the patient, must -ever be one of the most genuine forms of benevolence. It breathes the truest love for unfortunate mankind. Philadelphia v. Women’s Christian Asso. 125 Pa. St. 572; Hennepin Co. v. Brotherhood of Church of Gethsemane, 27 Minn. 460.
The fact that there were surplus receipts at times, which .were loaned to build other hospitals of the same character, •does not show that the property was used for pecuniary profit. This is so evident that further discussion seems un-mecessary.
By the Court.— Judgment affirmed.